IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 24, 2009
                                     No. 08-20559
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JUAN ZAMORA

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:89-CR-232-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Juan Zamora, federal prisoner # 49902-079, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence, which was
imposed following his 1990 convictions on multiple counts related to the
distribution of cocaine and marijuana. Zamora argues that the subsequent
amendment of certain sections of the United States Sentencing Guidelines
should result in a reduction of his sentence. He asserts that some of these
amendments were “clarifying” amendments, which can be applied retroactively

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-20559

regardless of whether the Guidelines specifically designate the amendment as
retroactive.
      Pursuant to § 3582(c)(2), a defendant may have his sentence modified if
he was sentenced to a term of imprisonment based upon a sentencing range that
subsequently was lowered by the Sentencing Commission. The district court
may grant a reduction if consistent with the applicable policy statements issued
by the Sentencing Commission. § 3582(c)(2). The Sentencing Commission has
stated in U.S.S.G. § 1B1.10 that unless an amendment is listed in § 1B1.10(c),
a reduction based on the amendment under § 3582(c) is not consistent with the
policy statement of § 1B1.10. See § 1B1.10, comment. (n.1(A)). We review a
district court’s refusal to lower a defendant’s sentence under § 3582(c)(2) for
abuse of discretion. See United States v. Drath, 89 F.3d 216, 217-18 (5th Cir.
1996).
      Although Zamora argues that certain guidelines sections have been
amended, he has not specified which amendments he is referring to or shown
that these amendments apply retroactively. In addition, we have held that,
except on direct appeal, a clarifying amendment is not retroactively applied
unless the amendment is listed in § 1B1.10(c). See Drath, 89 F.3d at 217.
Finally, Zamora has not shown that the district court was required to provide
additional reasons to explain its denial of his motion. Accordingly, the district
court did not abuse its discretion in denying Zamora’s § 3582(c)(2) motion.
      AFFIRMED.




                                       2